Citation Nr: 1228127	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  10-06 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1966 to October 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in April 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2009, a statement of the case was issued in January 2010, and a substantive appeal was timely received in February 2010.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not affirmatively shown to have been present coincident with service; a bilateral hearing loss disability of the sensorineural type was not manifested to a compensable degree within one year from the date of separation from service; and a bilateral hearing loss disability, first diagnosed after service beyond the one-year presumptive period for sensorineural hearing loss as a chronic disease, is unrelated to an injury, disease, or event in service.

2.  Tinnitus was not affirmatively shown to have been present in service and the current tinnitus first documented after service, is unrelated to an injury or disease or event in service.




CONCLUSIONS OF LAW

1. A bilateral hearing loss disability was not incurred in or aggravated by service; and service connection for a bilateral hearing loss disability as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2. Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice letter in March 2009.  The Veteran was notified of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records and lay statements have been associated with the record.  Additionally, the Veteran was afforded a VA examination in October 2009 and the examiner provided an etiological opinion.

In November 2010, the Veteran's representative noted that in 2005, the National Academies of Science Institute of Medicine (IOM) issued a report which concluded that the military has not provided adequate hearing examinations to assess noise-induced hearing loss and recommended that tests include measurements above the 6000 HZ level.  The representative questioned the adequacy of the October 2009 VA examination because the audiologist relied on the in-service audiograms in rendering his opinion.  Nevertheless, the Board finds that the VA examiner was correct in relying on the in-service audiograms as bilateral hearing loss for VA purposes is defined by 38 C.F.R. § 3.385 which stipulates that there is impaired hearing when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  The in-service audiograms are probative as they tested hearing in all of the above frequencies with the exception of 3000 HZ.  

In October 2001, the representative further asserted that the Veteran denied any post-service noise exposure and the VA examiner did not consider the nature of his occupational specialty that required him to work close to the flight line near aircrafts in service.  A review of the VA examination report in October 2009 shows that the VA examiner did consider the Veteran's military occupational specialty as a radio relay operator in rendering his opinion.  Further, the representative's assertion that the Veteran denied having post-service noise exposure is inconsistent with the Veteran's report to the VA examiner that after service he had noise exposure by working in a factory and doing woodworking for recreational purposes.  

For reasons discussed above, the Board finds that the VA examination in October 2009 is fully adequate as the VA examiner reviewed the Veteran's claims folder, examined the Veteran, considered the Veteran's self-reported history of bilateral hearing loss and tinnitus, and provided an opinion that is consistent with the rest of the evidence of record.  

Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.  

Factual Background

The Veteran contends in his February 2009 claim that his current bilateral hearing loss and tinnitus began in service and are due to noise exposure during service.  

His DD-214 shows that his military occupation specialty was a radio relay operator.  In his May 2009 notice of disagreement, the Veteran contends that while performing his duties, there were times where he has heard loud screeching noises in the headset.  He reports that he lived in a tent near the airfield in Vietnam and was exposed to the loud noises of aircrafts.  He notes that he was in Vietnam during the 1968 Tet Offensive.  The DD-214 shows that he did not receive any combat-related medals or decorations.  

The audiogram on entrance examination in July 1966 showed normal hearing acuity of 15/15 on whispered and/or spoken voice tests.

The audiogram on entrance examination in July 1966 revealed no hearing loss disability under 38 C.F.R. § 3.385 when converted from ASA units to ISO units (ISO units are the current method for measuring hearing loss and used by VA to determine hearing loss disability under 38 C.F.R. § 3.385).  Prior to October 31, 1967, service department audiometric tests were measured in ASA units.  When converted to ISO units, the results read the following:


500 HZ
1000 HZ
2000 HZ
4000 HZ
Right Ear (dB)
20
5
15
20
Left Ear (dB)
20
15
15
20

Service treatment records from July 1966 to August 1969 showed no complaints of hearing trouble or tinnitus.

In the August 1969 report of medical history for separation, the Veteran stated that his present health at that time was "good."  He also checked "no" when asked if he has or had ear, nose or throat trouble, running ears, or hearing loss.  In the August 1969 clinical evaluation upon separation, the examining physician indicated that the Veteran's ears and drums were normal.  Furthermore, the physician entered a 1 for the "H" category (hearing and ear) under the "PULHES" physical profile of the Veteran.  The results of the audiometric examination at separation (see below) revealed no upward shift when compared to the entrance examination.


500 HZ
1000 HZ
2000 HZ
4000 HZ
Right Ear (dB)
5
5
5
5
Left Ear (dB)
5
5
5
10

Furthermore, approximately five months later (January 1970), the Veteran certified that there was no change in his physical condition since the last separation exam in August 1969.  

A VA examination was conducted in October 2009, forty years after separation from active duty service, to evaluate the Veteran for a hearing loss disability and tinnitus.  The Veteran explained to the audiologist that he was exposed to noise during his time in the military from radios through headsets, by working in a factory for more than thirty years and doing woodworking as a hobby.  The Veteran complained of hearing constant bilateral moderate high-pitched sounds in his ears since service.  The audiologist reviewed the claims file, to include the audiometric examination at the time of separation, noted the Veteran's pertinent history, and administered an audiometric evaluation.  The diagnostic tests results read the following:


500 HZ
1000 HZ
2000 HZ
3000 HZ
4000 HZ
Right Ear (dB)
10
10
15
25
55
Left Ear (dB)
15
15
20
35
60

Speech recognition (Maryland CNC test) in both ears at 55dB was at 100%.  

The audiologist's diagnosis was moderately severe high frequency loss with excellent speech recognition.  The audiologist opined that "it is not as likely as not that [the Veteran's] hearing loss and tinnitus are related to his military service" based on the rationale that the Veteran's audiometric evaluation at the time of separation was normal, the Veteran denied having ear trouble at the time of separation, and after service spent many years working in a factory environment.  

Principles and Theories of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. §§ 3.303, 3.307, 3.309, and 3.385.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type (organic disease of the nervous system), if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.




Analysis

Bilateral Hearing Loss 

The threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and a higher threshold level indicates some degree of hearing impairment, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988)).

The audiogram on entrance examination in July 1966 showed normal hearing acuity of 15/15 on whispered and/or spoken voice tests.  The audiometer on entrance examination in July 1966, as previously shown, revealed no hearing loss disability under 38 C.F.R. § 3.385 when converted from ASA units to ISO units.  On the basis of the August 1969 audiometer results on the separation examination, as previously shown, a bilateral hearing loss disability under 38 C.F.R. § 3.385 (a 40 decibel threshold at any one tested frequency or a 26 decibel threshold for at least three of the tested frequencies) was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.  

To the extent that the Veteran asserts continuity, the Board must assess the competency and credibility of lay statements regarding in-service or continuous post-service symptomatology.  In statements and testimony in support of his claim, the Veteran stated that as a radio relay operator for the Army, he had noise exposure in service as he has heard loud screeching noises through the headset.  He reported that he lived in a tent near the airfield in Vietnam and was also exposed to the loud noises of aircrafts.  The Board notes that it may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In the instant case, the Veteran claims that his hearing loss is due to noise exposure during service.  The evidence of continuity fails not because of the lack of medical documentation, but because the Veteran upon separation from service in 1969 indicated that he did not have any hearing problems.  

Thus, as there is no competent and credible evidence of a bilateral hearing loss disability observed or noted during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

As for service connection based on the initial documentation of a hearing loss disability after service under 38 C.F.R. § 3.303(d), on VA examination in October 2009 an audiogram showed, in pertinent part, 55 dB and 60 dB at 4000HZ in the right ear and left ear, respectively -- thresholds that met the standard of bilateral hearing loss disability under 38 C.F.R. § 3.385.

Although the Veteran is competent to describe symptoms of impaired hearing, a hearing loss disability under 38 C.F.R. § 3.385 is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence of a hearing loss disability therefore is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage at 498.  

Also, under certain circumstances, the Veteran as a lay person is competent to establish a diagnosis of a simple medical condition, relate a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the diagnosis of a hearing loss disability under 38 C.F.R. § 3.385 is based on results of audiology testing and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to make a diagnosis based on audiology testing.  For this reason, a hearing loss disability under 38 C.F.R. § 3.385 is not a simple medical condition that the Veteran as a lay person is competent to identify.

Whereas here, the determinative question involves a medical diagnosis, not capable of lay observation or the claimed disability is not a simple medical condition, as here, competent medical evidence is required to substantiate the claim.

As there is no competent evidence of bilateral hearing loss before the VA examination in October 2009 or diagnosis based on symptoms reported by the Veteran before October 2009, the Board finds that a hearing loss disability under 38 C.F.R. § 3.385 was first diagnosed after service and was not present in service.

The remaining question is one of causation, that is, whether there is an association between the bilateral hearing loss disability under 38 C.F.R. § 3.385 and noise exposure in service.

To the extent the Veteran relates his current bilateral hearing loss disability to noise exposure in service, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  In the present case, the question of an association between noise exposure and the current bilateral hearing loss disability, which is not a simple medical condition, cannot be determined by the Veteran's own personal observation without having specialized education, training, or experience.  38 C.F.R. § 3.159.  Therefore, the Veteran's statements are not competent evidence favorable to the claim.

As the Board does not find the Veteran to be competent to establish a diagnosis or address medical causation on his claim of service connection for bilateral hearing loss, the determination of whether the Veteran's statements regarding causation are credible is not reached.  

The competent evidence of record reveals the following.  On VA examination in October 2009, the audiologist established that the Veteran had moderately severe high frequency loss with excellent speech recognition following the results of an audiogram.  He concluded that the Veteran's hearing loss was less likely than not caused by military noise exposure, as a review of the claims file showed that hearing was normal at the time of separation and the present hearing loss began after service.  The audiologist specifically noted the thirty or so years that the Veteran spent working in an factory environment following service.  The VA opinion is supported by a rationale, detailed and consistent with the other evidence of record.  Thus, the Board finds the VA audiologist's opinion to be competent and probative.

As the first documentation of a hearing loss disability was shown in October 2009, forty years after service, which is well beyond the one year period after discharge from service in 1969 for presumptive service connection for sensorineural hearing loss as a chronic disease, service connection under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309 is not established. 

As the preponderance of the evidence is against the claim of service connection for a bilateral hearing loss disability under 38 C.F.R. § 3.385 for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Tinnitus

On the basis of service treatment records and the August 1969 separation examination record, tinnitus was not affirmatively shown to be present in service, and service connection under  38 U.S.C.A. § 1112 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

Unlike a hearing loss disability, tinnitus is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).

In statements and testimony in support of his claim, the Veteran contends that he has tinnitus due to noise exposure in service from loud screeching noises coming through his headset and loud aircraft noises that he was exposed to in Vietnam.  

Although the Veteran is competent to declare that he has tinnitus and his statements are credible, where, as here, the determinative issue involves a question of a medical nexus or medical causation, competent medical evidence is required to substantiate the claim unless the Veteran's lay opinion is found to be competent evidence.  

The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

The question of causation is not a simple medical condition that the Veteran as a lay person is competent to offer an opinion on without having specialized education, training, or experience.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of tinnitus.  Here the Veteran's lay opinion on causation is not competent evidence, and the Veteran's opinion as to the cause of tinnitus is not admissible as evidence.

Although the Veteran is competent to relate contemporaneous medical diagnoses and symptoms that later support a diagnosis by a medical professional, there is no contemporaneous medical diagnoses or later diagnosis of a medical professional that relates the Veteran's tinnitus to service.

The evidence pertaining to the cause of tinnitus which opposes the Veteran's lay statements consists of the October 2009 VA opinion.  The Veteran relayed to the VA audiologist that he hears a constant bilateral moderate high-pitched sound and he first noticed it while in the military, attributing it to his military occupation.  The Veteran reported having tinnitus since service but did not specify a particular date or circumstance of onset.  The audiologist concluded that tinnitus was less likely than not caused by or a result of military service as hearing was normal as shown on the discharge audiogram in August 1969 and the Veteran's separation report of medical history revealed no sign of hearing or ear trouble.  Also, the audiologist noted that the present tinnitus was documented after service after approximately thirty years of working in a factory environment.  

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The negative nexus VA opinion is more probative than the Veteran's lay statements because the VA audiologist carefully reviewed the Veteran's longitudinal history of noise exposure and commented with an appropriate rationale as to why tinnitus was not related to service.

Furthermore, while the Veteran is competent to describe symptoms of an injury or illness, however, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency and credibility, which is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  Even when accepting the Veteran's statements as to the onset of his tinnitus to be competent evidence, such evidence is not credible.  

The Veteran's August 1969 separation examination report shows no complaint or diagnosis of tinnitus or ringing in the ears.  For instance, the separation report of medical examination as signed by a medical professional reveals a normal clinical evaluation for the ears and drums.  The examining physician gave the Veteran a rating of 1 for the "H" category for his "PULHES" physical profile.  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993) (providing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  Furthermore, for the August 1969 report of medical history, the Veteran wrote, over his signature, that his health was "good" and thus did not report any history of hearing or ear-related trouble at separation.  Approximately five months later in January 1970, the Veteran certified that there was no change in his physical condition since the August 1969 separation examination.  The record first shows tinnitus in February 2009 when the Veteran filed his claim for service connection.  

The Board finds that the evidentiary assertions of the Veteran are inherently incredible on the basis of the fact that he contradicts his own statements made during the time of separation and does so at a time, approximately forty years later, in which he has a monetary interest in that contradiction.  Statements made for the purposes of medical diagnosis or treatment are considered to be of heightened reliability.  See Cartwright v. Derwinski, 2 Vet.App. 24, 25 (1991); see also Fed. Rules of Evid. 803, Hearsay Exception 4.

Furthermore, prior inconsistent statements are generally considered to diminish credibility.  See Fed. Rules of Evid. 613.  While the Rules of Evidence are not binding in VA proceedings, they remain persuasive authority in weighing credibility.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The Board considers the differences between the Veteran's statements as to his medical conditions at the time of separation in August 1969, which he claimed over his signature to be true at the time to the best of his knowledge, and his statements made in conjunction with the present claim to be so significant as to render him incredible. The Board will assign no probative value to his statements.

As the weight of the evidence is against the claim, and as the Board may consider only independent medical evidence to support its finding on the question of a medical nexus or medical causation, where the Veteran's lay opinion on medical causation is not competent evidence, the preponderance of the evidence is against the claim of service connection for tinnitus, considering continuity of symptomatology under 38 C.F.R. § 3.303(b) and of an initial diagnosis after service under 38 C.F.R. § 3.303(d), and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


[Order on following page.]




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


